 In the Matter of B. F.GOODRICH CHEMICAL COMPANY,EMPLOYERandELECTRICALWORKERSUNIONLOCAL No. 369, INTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS, AFL, PETITIONERIn the Matter of B.F. GOODRICH CHEMICAL COMPANY, EMPLOYERandPIPE FITTERSLOCAL UNIONNo. 522,UNITED ASSOCIATION OFJOURNEYMENAND APPRENTICES OF THEPLUMBING AND PIPE FITTINGINDUSTRY OF THE UNITED STATES ANDCANADA,AFL,PETITIONERCases Nos. 9-RC-401 and 9-RC-136, respectively.Decided June20, 1949DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, a hearing in this consolidated matter Iwas held before Martin Sacks, hearing officer.The hearingofficer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.For the reasons stated in Sections 3 and4, infra,the motions of the Employer and Synthetic Rubber Workers' UnionLocal No. 72, Distillery, Rectifying and Wine Workers' InternationalUnion of America, AFL, herein called the Intervenor, to dismiss thepetitions are hereby denied.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog, and MembersReynolds and Murdock].Upon the entire record in this case, the Board finds :1.'The Employer is engaged in commerce within themeaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.iBy order of the Regional Director issued April 5, 1949, Cases Nos. 9-RC-401 and9-RC-436 were consolidated.At the hearing the Employer moved to rescind the orderconsolidating the cases but would not specify in what respect it was prejudiced by thatorder.As the Employer has failed to show that it has been prejudiced by the consolida-tion of these cases, its motion is hereby denied.84 N. L. R. B., No. 52429853396-50-vol. 84-31 430DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The questions concerning representation :The Employer claims that the present proceeding is barred becausethe employees involved have a certified representative who has nego-tiated a collective bargaining agreement.The Intervenor claims thatthis proceeding is-barred because it has been previously designated ina Board-conducted election as the bargaining agent for the employeesinvolved.The most recent contract between the Employer and theIntervenor, effective from April 28, 1948, until April 27, 1949, andautomatically renewable yearly in the absence of 60 days' notice,covered production and maintenance employees, including the em-ployees involved herein.As both the Employer and Intervenor admitthat timely notice to prevent automatic renewal was given and thatthe-parties are negotiating a new contract, it is apparent that underwell-established Board principles this contract is not a bar to thisproceeding.The most recent formal Board certification of the Intervenor asbargaining representative for the production and maintenance em-ployees at this plant of the Employer was issued on April 19, 1943.On March 18, 1948, a Board-directed election was held among thegroup of pipe fitters petitioned for herein.Because the majority ofthe ballots of this group of?employees were cast in favor of the Inter-venor, the Board, in the Supplemental Findings of Facts in its Sup-plemental Decision issued June 25, 1948, determined that, as the In-tervenor was currently the recognized exclusive bargaining repre-sentative of the production and maintenance employees of the Em-ployer, and as the majority of pipe fitters participating in the electionheld on March 18, 1948, designated the Intervenor, it might bargainfor these employees as part of the production and maintenance unit.In view of the fact that this designation does not embrace a completebargaining unit, but merely amounts to a finding that the group of pipefitters have indicated a desire to remain a part of the larger unit, suchdesignation does not constitute the type of certification which theBoard has generally considered a bar for the period of 1 year to theraising of a question concerning representation.2As more than a yearhas passed since an election was held among this group of employees,the statutory bar 3 does not apply to this 'proceeding.We find that questions affecting commerce have arisen concerningthe representation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.2CfMatter of Willborn Bros Company,Inc, 77 N.L. R B. 1026;Matter of Acme BootManufacturing Company,Inc, 76 N LR B 4413Section 9(c) (3) of the National Labor Relations Act, as amended. B.F.GOODRICHCHEMICAL COMPANY4314.The appropriate units :The Electrical Workers Union Local No. 369, International Brother-hood of Electrical Workers, AFL, herein called the Electrical Workers,seeks to represent as a craft, all instrument repairmen 4 at this plantof the Employer in a unit separate from the craft unit of maintenanceelectricians whom they currently represent.The Pipe Fitters LocalUnion No. 522, United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of the United States andCanada, AFL, herein called the Pipe Fitters, seeks to represent as acraft, all pipe fitters at this plant of the Employer, in a craft unitand does not wish to represent welders as part of the pipe fitters unit.The Employer and the Intervenor contend that the existing unit isthe only appropriate one and that the units requested are inappro-priate.In support of this position, the Employer and Intervenorurge the history of collective bargaining on a broader basis and thealleged interrelation and interdependence of the production and main-tenance groups.Furthermore, they assert that the severance of craftgroups would promote jurisdictional disputes and work stoppages; 5that the instrument repairmen are not a true craft ; and that the pipefitters have decided in a Board-directed election under the amendedAct, not to be represented as a separate craft.'The Employer operates a chemical plant engaged in the productionof synthetic resins.The plant operation consists largely of an in-tricate arrangement of tanks, vats, and pipes.Of the approximately300 production and maintenance employees at this plant, one-halfare maintenance employees.The Employer urges as evidence of theinterrelation of the production and maintenance groups the fact thatin the continuous chemical operation the closing of one unit for main-tenance and repair will shut down subsequent units, and the fact thatpractically all maintenance work is done in the production area. Itappears, however, that maintenance work is not performed in con-junction with the production operation as a regularly repetitive opera-tion, but, on the contrary, is generally performed by crews upon specificrequests as the occasion arises and as a large scale operation after the'production process has been halted.We conclude, therefore, that the4 These employees are referred to in the petition as "instrument maintenance employees"and are classified by the Employer as "mechanics,first class"and "mechanics,secondclass," but are generally referred to as "instrument repairmen."6The Board has considered this contention and found it to be withoutmerit.SeeMat-ter of Southern Paperboard Corporation,80 N L R B 1456.BThe Board has previously stated that there is no implication either in the Act or inBoard decisions that a craft group is entitled to only one opportunity to express its desiresas regards separate representation.SeeMatter of Tin Processing Corporation,80 N L.R. B 1369,and cases cited therein. 432DECISIONS- Or NATIONAL LABOR RELATIONS BOARDfacts in the instant case do not warrant a finding that the craft main-tenance employees are an inseparable part of the over-all productionunit .7Furthermore, there is presentlyin existencein this plant aseparate craft unit established by the Board after a Board-directedelection."Accordingly, we find that neither integration nor historyof collective bargaining precludes the establishment of separate craftunits among employees of the Employer.The proposed unit of instrument repairmenThe instrument department, located in a small building separatefrom other plant buildings, consists of an engineer, a foreman, and 16instrument repairmen.The instrument repairmen generally maintainand install electrical and mechanical instruments and gauges in con-nection with the plant's chemical process.These instruments includetemperature, pressure, liquid level, and flow controls.The instrumentrepairmen maintain, regulate, clean, test, check, and install, roto-meters;flo-sites, thermometers, pneumatic instruments, gauges, pres-sure alarms,electrically controlled impulses, and pressure relief andsafety valves. In the performance of their work, they do some clean-ing of relays and solenoid switches, together with the replacing ofslide wires and the checking of tubes used in connection with electronicinstrument panels.They also maintain, clean, test, and check, alltypes of scales ranging from 70 tons to as small as 1 pound.Approxi-mately 85 percent of their work is performed in the production area.Instrument repairmen are hired on the basis of background andexperienceand in addition thereto are given on-the-job training untiltheyare experiencedin repairing the instruments in this plant. Inview of the foregoing, we find that these instrument repairmen, whoare physically segregated and under separate supervision, and whoperform the usual duties of instrument repairmen, constitute a well-defined, and functionally cohesive craft group of a type which theBoard has in the past found appropriate for purposes of collectivebargaining."The contention of the Employer that instrument repair-men do not constitute a true craft apart from the maintenance elec-tricians is without merit.As the Board stated in previous decisions,10we find that there is a basic difference in the craft work performed byTMatter of United States Rubber Company,81 N. L.R B.17; Aluminum Company ofAmerica,83 N. L. R B., 398.8As a result of the Board-directed election inMatter of B. F.Goodrich Chemical Com-pany (Geon Plant),75 N. L It. B. 1142, the electricians were established as a separatecraft unit,and are presently being bargained for by the Electrical Workers.8Matter of Goodyear Synthetic Rubber Corporation,78 N. L.R. B. 96 ; See alsoMatterof B. F.GoodrichCompany, 67N. L. R. B. 358.10Matter of Goodyear Synthetic Rubber Corporation,supra,and cases cited therein. B. F. GOODRICH CHEMICAL COMPANY433each group, and that the instrument repairmen may, alone, constitutean appropriate craft unit.The proposed unit of pipe fittersThe 51 pipe fitters, who are classified as head pipe fitters and pipefitters,, have their own foreman and occupy the pipe shop, which isseparated from the rest of the plant and contains all pipe threadingmachines and related equipment.The major portion of the pipefitters' work is performed throughout the plant. They hookup pumpsand tanks; install and maintain acid lines, gas lines, and high pressureair lines; hook up drains, supply lines, and exhausts; do all intercon-necting pipe work between the various tanks; perform some metalduct work; and clean lines and tanks.They also replace corrodedpipes, install new pipes, and alter existing lines. Some of their workisdone from blueprints but most of it is in accordance with oralinstructions.A large majority of these employees spend approxi-mately 75 percent of their time in pipe fitting work and the remainingportion of their time in related duties.The Employer does not contend that its pipe fitters are not a craft.In a prior decision involving the Employer," we found that the groupof pipe fitters at this plant were a craft group who might constitutea separate appropriate unit.Upon the basis of the present record,including the absence of evidence that the pipe fitters' duties havechanged materially since our prior decision involving the Employer,we find that such pipe fitters are a craft group of the type to whomwe have customarily accorded separate representation.Although itappears that the welders are very closely associated with the pipefitters,12 they are not a part of the pipe fitters craft.Therefore, weshall not include welders in any unit of pipe fitters which we mayhereinafter find appropriate in this proceeding.13We shall make no final unit determination at this time, but shallfirst ascertain the desires of the employees as expressed in the elec-tions hereinafter directed.We shall direct that separate electionsby secret ballot be held among the employees at the Employer's GeonPlant, Louisville,Kentucky, within the following voting groups,excluding supervisors and all other employees of the Employer :1.All instrument repairmen.2.All pipe fitters."Matter of B. F. Goodrich Chemical Company (aeon Plant),75 N L. R B. 1142.12The welders spend a large percentage of their working time welding for the pipefitters."Matter of GeneralElectric Company,77 N. L. R. B. 1198;Matterof Standard OilCompany of California,79 N. L.It.B. 1466. 434DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONS'As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, elections by secretballot shall be conducted as early as possible,but not later than. 30days from the date of this Direction,under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the voting groups described in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Elections including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election,and also ex-cluding employees on strike who are not entitled to reinstatement, todetermine (1) whether the employees in voting group 1 desire to bei epresented,for purposes of collective bargaining,by Electrical Work-ersUnion Local No. 369,International Brotherhood of ElectricalWorkers, AFL, or by Synthetic Rubber Workers' Union Local No.72,Distillery,Rectifying and Wine Workers' International Unionof America, AFL, or by neither; and (2) whether or not the em-ployees in voting group 2 desire to be represented,for purposes ofcollective bargaining, by the Pipe Fitters Local Union No. 522,United Association of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States and Canada,- AFL,or by Synthetic Rubber Workers' Union Local No. 72,Distillery, Rec-tifying and Wine Workers' International Union of America, AFL,or by neither.